UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ]TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 0001345294 GOLDEN VALLEY DEVELOPMENT, INC. a Nevada corporation 1200 Truxton Avenue#130 Bakersfield, CA93301 (661) 327-0067 I.R.S. Employer I.D. # 84-1658720 Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes [X} No [ ] Number of shares of common stock of Golden Valley Development Inc. outstanding as of September 30, 2007: 40,000,000 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [x ] No [ ] Transitional Small Business Disclosure Format (Check One): Yes [ ] No [X] -1- PART I. FINANCIAL INFORMATION Item 1. Financial Statements GOLDEN VALLEY DEVELOPMENT, INC BALANCE SHEETS September 30, 2007 and December 31,2006 (unaudited) September 30, December 31, 2007 2006 ASSETS Cash $ 30,234 $ 89,381 Prepaid Income Taxes 200 1,180 Total Assets $ 30,434 $ 90,561 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accrued Interest to Related Party $ 715 $ - Total Current Liabilities 715 - Long Term Liabilities Note Payable to Related Party 50,000 110,000 Total Long Term Liabilities 50,000 110,000 Total Liabilities 50,715 110,000 Stockholder's Deficit Common Stock; $.001 par value;75,000,000 shares authorized 40,000,000 issued and outstanding at September 30, 2007 and December 31, 2006 40,000 40,000 Additional paid-in-capital (16,333 ) (22,109 ) Accumulated deficit (43,948 ) (37,330 ) Total Stockholders' Deficit (20,281 ) (19,439 ) Total Liabilities and Stockholders' Deficit $ 30,434 $ 90,561 -2- GOLDEN VALLEY DEVELOPMENT, INC STATEMENTS OF OPERATIONS Three and Nine Months Ended September 30, 2007 and 2006 (unaudited) Three Months Nine Months 2007 2006 2007 2006 Revenue $ 2,014 $ 844 $ 13,734 $ 4,225 Operating Expenses General & Administrative 4,427 4,292 17,333 23,712 Interest Expense 715 664 2,998 2,698 Total Operating Expenses 5,142 4,956 20,331 26,410 Loss before provision (benefit) for income taxes (3,128 ) (4,112 ) (6,597 ) (22,185 ) Provision for income taxes 20 - Net Loss $ (3,128 ) $ (4,112 ) $ (6,617 ) $ (22,185 ) Basic and diluted income (loss) per common share $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Basic weighted average common shares outstanding 40,000,000 40,000,000 40,000,000 40,000,000 -3- GOLDEN VALLEY DEVELOPMENT, INC STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 and 2006 (unaudited) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ (6,617 ) $ (22,185 ) Adjustments to reconcile net loss to cash used in operating activities: Imputed rent expense 3,492 3,492 Imputed interest expense 2,283 5,819 Changes in: Accounts Receivable - (72,864 ) Prepaid Taxes 980 (200 ) Accrued Expenses 715 (3,121 ) NET CASH USED IN OPERATING ACTIVITIES 853 (89,059 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from note payable to related party 644,650 303,000 Payments on note payable to related party (704,650 ) (253,000 ) NET CASH PROVIDED BY FINANCING ACTIVITIES (60,000 ) 50,000 NET CHANGE IN CASH (59,147 ) (39,059 ) Cash balance, beginning of the period 89,381 45,626 Cash balance, end of the period $ 30,234 $ 6,567 Supplemental Disclosures: Taxes paid $ - $ - Interest paid - - -4- Notes to Financial Statements NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Golden Valley Development, Inc. (“GVD”), have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in GVD's 2006 annual report on Form 10-KSB. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for fiscal year 2006, as reported in the Form 10-KSB, have been omitted. NOTE 2 – RELATED PARTY TRANSACTIONS During the nine months ended September, 2007, GVD borrowed $644,650 from a related party.The notes carried interest at 5% per annum and are due two years from the date of issuance.During the nine months ended September 30, 2007, GVD made note payments of $704,650 to reduce this balance. During the six months ended June 30, 2007, GVD imputed interest of $2,283 on its related party notes as a contribution to capital due to Adavco, Inc. agreeing to waive interest on the notes payable. Starting July 1, 2007 interest will no longer be forgiven by Adavco Inc. During the third quarter of 2007 GVD accrued $715 in interest on its related party notes. Item 2. Managements Discussion and Analysis Liquidity and Cash Requirements Adavco Inc., a related party, loaned us $50,000 in October of 2004 to satisfy cash requirements, including accounting and auditing costs, for our first 36 months
